DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 02/23/2022.
Claims 1, 4, 5, 9, 12, 13, 18 and 19 have been amended and are hereby entered.
Claim 21 has been added.
Claim 17 has been canceled.
Claims 1-16 and 18-21 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 12, filed 02/23/2022, with respect to the objections to the specification have been fully considered and are persuasive. The objections to the specification have been withdrawn. 
Applicant’s arguments, see page 12, filed 02/23/2022, with respect to the objections to the drawings have been fully considered and are persuasive. The objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 12, filed 02/23/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained. 
Applicant argues on page 12, without specifying the limitations allegedly change the abstract ideas of the claims, that the amended claims no longer recite a mental process. Examiner respectfully disagrees. First, Examiner notes that the 11/23/2021 Office Action identified Certain Methods of Organizing Human Activity, specifically commercial interactions, in claims 1-20. Therefore, even assuming Applicant’s argument were persuasive regarding mental processes, Applicant does not address the commercial interactions judicial exception in the arguments on page 12 so the 35 U.S.C. 101 rejections would still be maintained. However, Applicant’s arguments regarding mental processes are not persuasive. MPEP 2106.04(a)(2) III.C. recites “In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process” (emphasis added). Amended claim 1, when considering the broadest reasonable interpretation in light of the specification, still recite a mental that is being performed in a computer environment and using a computer as a tool to perform a mental process. Specifically, an invocation of the reservation system received by the computing system from a user-facing device and the transmitting of a reservation from the computing system to the user-facing device is performing a mental process in a computing environment. That is, the invocation of the reservation system and the transmission of the reservation are performing the mental process of a user asking a representative for a reservation and the representative telling the user their reservation in a computer environment. The generation of predicted reservation attributes associated with the user based on historical reservations made by the specific user, prioritizing historical time and location, and generating a reservation based on those predicted attributes is using the computer as a tool to perform a mental process. Specifically, the computing system is merely being used as a tool to perform a process, like a person reviewing historical reservation files of a customer and generating a reservation based on predicted attributes from the customer’s historical reservations, that under broadest reasonable interpretation can be done in the human mind and using a computer tool to perform the process instead. 
Amended independent claims 9, 18 and 19 still recite a mental process by similar reasoning applied to amended claim 1 above. None of the dependent claims contain limitations precluding a mental process under broadest reasonable interpretation. Therefore, the amended claims still recite a mental process. 
As will be discussed below, the additional elements of the claims do not integrate the judicial exceptions of the claims into a practical application nor amount to significantly more than the judicial exceptions. Therefore, the 35 U.S.C. 10 rejections of claims 1-20 have been maintained.
Applicant’s arguments, see page 13, filed 02/23/2022, with respect to the 35 U.S.C. 112(b) rejections of 4, 5, 12 and 13 have been fully considered and are persuasive. Applicant’s amendments to claims 4, 5, 12 and 13 result in the limitations “the plurality of mobile asset reservations” and “the vehicle location attributes” relying on the antecedent basis established in claims 2 and 3 and 10 and 11. The objections to the drawings have been withdrawn. 
Applicant’s arguments, see pages 13-14, filed 02/23/2022, with respect to the 35 U.S.C. 102(a)(2) rejection of claim 1 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-4, 6-12, 14-16 and 18-20 have been maintained.
Applicant argues that the Zhang reference, Zhang et al. (U.S. Pre-Grant Publication No. 2018/0268324, hereafter known as Zhang), does not teach “generating... one or more predicted mobile asset reservation attributes... wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user-facing device... [and] generating, by the computing system, a mobile asset reservation based on the one or more predicted mobile asset reservation attributes associated with the user identity” of amended claim 1. Applicant specifically argues that Zhang fails to teach “wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user-facing device”. Examiner respectfully disagrees. 
Regarding Applicant’s citation of Zhang [0063], Applicant appears to be arguing that this citation teaches that the current time/location are being prioritized over the historical time/location. However, the preceding sentences of this Zhang [0063] give context that shows this paragraph is not teaching that current time/location are being prioritized over the historical time/location. Specifically, [0063] recites “the historical order acquisition module 320 may obtain historical orders associated with the terminal device 130 within a period of time from the current time. For example, the historical order acquisition module 320 may obtain historical orders accomplished during the last year or the last six months. The historical order acquisition module 320 may obtain the plurality of historical orders associated with the terminal device 130 according to the current time, the current location, or a combination thereof”. That is, the portion of Zhang [0063] cited by Applicant is teaching that recent historical orders are acquired for determining the candidate order. Examiner notes that Applicant’s disclosure teaches in [0034] that restricting the historical reservations to only recent reservations when determining historical user preferences. Further, Applicant’s claim 8, which depends on claim 1, recites that heuristic data is filtered based on recency. Because claim 8 incorporates all of the limitations of dependent claim 1, claim 8 filters heuristic data based on recency while still prioritizing historical time/location over current time/location. Therefore, Zhang filtering historical results for recency does not preclude Zhang from teaching that historical time/location are prioritized over current time/location. 
While paragraph [0063] does not preclude Zhang from teaching that historical time/location are prioritized over current time/location, Zhang [0093] and [0094] teach that historical time/location are prioritized over current time/location. Specifically, [0093] recites “the order predicting module 330 may assign a weight to each of the plurality of parameters with respect to a historical order (the departure time, the departure location…”, teaching that historical time and historical location of the historical orders are being prioritized. Paragraph [0094] recites the entirety of the weighted factors (historical departure time, historical departure location, historical destination, and historical cost) used to rank the historical orders. Even though the system has the current time and location of the terminal device 130 (received as part of the request in Zhang [0060]), the system does not give either the current time or the current location a weight in determining the ranking of the historical orders that will be used to determine a candidate order. Therefore, historical time and location are prioritized over the current time and location because the historical time and location are given weight when ranking historical orders and the current time and location, though known by the system, are not given weight.
Applicant’s other citations of Zhang are from Zhang claim 1, which is an embodiment that does not consider the details of the ranking process discussed elsewhere in Zhang’s disclosure (and discussed above). As Examiner did not cite to Zhang claim 1’s embodiment in the 35 U.S.C. 102(a)(2) rejection of original claim 1 or the amended claim 1, the citations are not persuasive. 
Regarding the other limitations mentioned by Applicant on page 12 but not argued in detail on page 13, Zhang teaches “generating…one or more predicted mobile asset reservation attributes” in [0069] “the order predicting module 330 may determine the at least one candidate order based on the plurality of historical orders and the request” and [0084] “The candidate order may include the same or similar information to the most frequently accomplished historical order such as, a same departure location, a close departure time, a same destination, or the same order type”. Zhang teaches “generating, by the computing system, a mobile asset reservation based on the one or more predicted mobile asset reservation attributes associated with the user identity” in [0068] "In step 430, the order predicting module 330 may determine at least one candidate order. In some cases, the order predicting module 330 may determine only one candidate order " and [0069] "In some embodiments, the order predicting module 330 may determine the at least one candidate order based on the plurality of historical orders and the request" and [0049] “The at least one candidate order may include, for example, at least one candidate departure time, at least one candidate departure location, at least one candidate destination, at least one candidate order type, etc.” Therefore, Applicant’s arguments regarding the 35 U.S.C. 102(a)(2) rejection of claim 1 are unpersuasive. The 35 U.S.C. 102(a)(2) rejection of claim 1 is maintained.
Applicant’s arguments regarding amended independent claims 9, 18 and 19 are unpersuasive for the reasons discussed above regarding claim 1. Similarly, Applicant’s arguments regarding the pending dependent claims are also unpersuasive for the reasons discussed above regarding claim 1. The respective 35 U.S.C. 102(a)(2) and 103 rejections from the 11/23/2021 Office Action have been maintained. New claim 21 discussed on page 15 of Applicant’s arguments is rejected under 35 U.S.C. 103 for the reasoning discussed above regarding claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):  
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Specifically, “means for receiving”, “means for generating”, “means for generating”, and “means for transmitting” in claim 18 are being interpreted under 35 U.S.C. 112(f). All of these limitations recite the word “means” (Prong A), all of these limitations are modified by functional language (“receiving…” and “generating…”, respectively, Prong B), and both limitations are not modified by sufficient structure for performing the function (Prong C). 
 Physical structure for the limitations can be found in at least the following places in Applicant’s specification: 
[0048] “Process 70 is described herein as being performed by scheduling engine 36 formed in processing circuitry 26 and system memory 32 of server system 22”
[0021]-[0022] for structure of system memory, [0020] for structure of processing circuitry
[0049] “scheduling engine 36 may receive an indication that a mobile asset reservation system has been invoked, in association with a user identity (72). For example, scheduling engine 36 may receive data via communication unit 24 indicating that the mobile asset reservation system was invoked”
[0050] “scheduling engine 36 may generate a mobile asset reservation based on one or more predicted mobile asset reservation attributes associated with the user identity
[0017] for structure of communication unit/means for transmitting
Because these means-plus-function limitations are computer-implemented, per MPEP 2181 II. B. the specification must disclose an algorithm for performing the functions. The algorithm for these means-plus-function limitations can be found in at least [0031] of Applicant’s specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 and 18-21 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “the indication includes one or more of a current time of the user-facing device…” and “wherein the historic reservation time intervals…associated with the user identity are prioritized over the current time”. These limitations are new matter in light of Applicant’s originally filed disclosure. While Applicant’s specification recites that the current location of the user-facing device is received (at least in [0035], the fourth step of the algorithm in [0031]), the current time is not recited as being received. Paragraphs [0031]-[0034] teaches determining a predicted time interval based on user history, but a current time of the user-facing device is not recited as being received. As another example, paragraph [0017] recites “Server system 22 may also generate predictive data that can be used to generate default reservation requests to provide to user-facing device 38 for user acceptance or user-initiated edits. While some of the recommendations generated by server system 22 may appear sub-optimal from the perspective of distance or travel time from the current location of user-facing device 38, server system 22 may provide these recommendations based on the logged-in user identity exhibiting a history of pickup location preferences at another location (e.g., a place of work, a restaurant or cafe, a public transit station, or other location) that the user frequents and from where the user reserves vehicles for usage”. Like [0031]-[0034], this citation discusses receiving the current location of the device but not the current time. There also does not appear to be an analogous passage using current time, or a passage reciting that current time could be used in place of current location, in Applicant’s disclosure. 
As a result of the current time not being received in the invocation of Applicant’s original disclosure, Applicant’s original disclosure similarly does not recite a historical time reservation times being prioritized over the current time. The portion of Applicant’s [0050] cited by Applicant on page 14 of the 02/23/2022 recites preference of a historic location over the current location, and [0031]-[0034] and [0017] cited above similarly recite the preference of historic location over current location. Paragraph [0031] operation 1.b. recites “For all cars in the depots, find all free slots that match the reservation time interval. In some examples, the time interval corresponds to the time interval of the projected intent” and [0030] recites “scheduling engine 36 may prioritize the parameters in the following order of most-important to least-important: 1. desired pickup time interval; 2. distance to the pickup/drop-off location; and 3. car type”. However, without having the current time of the user-facing device, the disclosure only recites prioritizing the desired time interval (determined based on historic data), and does not recite prioritizing the desired time interval over the current time. For these reasons, claim 1 is rejected for introducing new matter.
Claims 9, 18 and 19 are rejected for introducing new matter for the same reasoning discussed above regarding claim 1.
Claims 2-8 are rejected by virtue of their dependence on claim 1. Claims 10-16 are rejected by virtue of their dependence on claim 9. Claims 20-21 are rejected by virtue of their dependence on claim 19.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating suggested reservations for a user based on user history. 
In claim 1, the limitation of “receiving, by a computing system, an indication of a mobile asset reservation system being invoked in association with a user identity from a user-facing device, wherein the indication includes one or more of a current time of the user-facing device, and a current location of the user-facing device”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing system” and “a user-facing device,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “generating, by the computing system and using both the indication of the mobile asset reservation system being invoked and a plurality of historic mobile asset reservation attributes of past mobile asset reservations placed in association with the user identity, one or more predicted mobile asset reservation attributes associated with the user identity, wherein each of the plurality of historic mobile asset reservation attributes comprise one or more of a historic reservation time interval and a historic vehicle location associated with the user identity, and wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user-facing device” and “generating, by the computing system, a mobile asset reservation based on one or more predicted mobile asset reservation attributes associated with the user identity”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites the concept of generating suggested reservations for a user based on user history which is a certain method of organizing human activity including commercial interactions. A method comprising: receiving an indication of a mobile asset reservation system being invoked in association with a user identity from a user, wherein the indication includes one or more of a current time of the user, and a current location of the user; generating, using both the indication of the mobile asset reservation system being invoked and a plurality of historic mobile asset reservation attributes of past mobile asset reservations placed in association with the user identity, one or more predicted mobile asset reservation attributes associated with the user identity, wherein each of the plurality of historic mobile asset reservation attributes comprise one or more of a historic reservation time interval and a historic vehicle location associated with the user identity, and wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user; generating a mobile asset reservation based on the one or more predicted mobile asset reservation attributes associated with the user identity all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computing system and a user-facing device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. The additional element of “transmitting, by the computing system, the mobile asset reservation to the user-facing device” is no more than post-solution, data-transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system and a user-facing device amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional element of “transmitting, by the computing system, the mobile asset reservation to the user-facing device” is no more than post-solution, data-transmission extra-solution activity. Per MPEP 2106.05(d) II., receiving/transmitting data has been recognized as well-understood, routine and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-8 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
In claim 9, the limitation of “receive, via the interface, an indication of a mobile asset reservation system being invoked in association with a user identity from a user-facing device, wherein the indication includes one or more of a current time of the user-facing device, and a current location of the user-facing device”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processing circuitry”, “a user-facing device” and “the interface,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “generate one or more predicted mobile asset reservation attributes associated with the user identity using both the indication of the mobile asset reservation system being invoked and a plurality of historic mobile asset reservation attributes of past mobile asset reservations placed in association with the user identity, wherein each of the plurality of historic mobile asset reservation attributes comprise one or more of a historic reservation time interval and a historic vehicle location associated with the user identity, and wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user- facing device”, “generate a mobile asset reservation based on the one or more predicted mobile asset reservation attributes associated with the user identity”, and “store the mobile asset reservation to the memory”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (the processing circuitry, the memory). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 9 recites the concept of generating suggested reservations for a user based on user history which is a certain method of organizing human activity including commercial interactions. Receive an indication of a mobile asset reservation system being invoked in association with a user identity from a user, wherein the indication includes one or more of a current time of the user, and a current location of the user; generate one or more predicted mobile asset reservation attributes associated with the user identity using both the indication of the mobile asset reservation system being invoked and a plurality of historic mobile asset reservation attributes of past mobile asset reservations placed in association with the user identity, wherein each of the plurality of historic mobile asset reservation attributes comprise one or more of a historic reservation time interval and a historic vehicle location associated with the user identity, and wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user; generate a mobile asset reservation based on one or more predicted mobile asset reservation attributes associated with the user identity; and store the mobile asset reservation all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computing system, an interface, a memory, a processing circuitry, and a user-facing device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The limitation of “transmit the mobile asset reservation to the user-facing device” is no more than post-solution, data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system, an interface, a memory, a processing circuitry, and a user-facing device amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the limitation of “transmit the mobile asset reservation to the user-facing device” is no more than post-solution, data transmission extra-solution activity. Per MPEP 2106.05(d) II., receiving/transmitting data has been recognized as well-understood, routine and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 10-16 further limit the abstract idea of claim 9 without adding any new additional elements. Therefore, by the analysis of claim 9 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
In claim 18, the limitation of “receiving an indication of a mobile asset reservation system being invoked in association with a user identity from a user-facing device, wherein the indication includes one or more of a current time of the user-facing device, and a current location of the user-facing device”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “An apparatus comprising: means for receiving,” (see 112(f) interpretation above for the interpretation of means as generic computing components) and “a user-facing device” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “generating, using both the indication of the mobile asset reservation system being invoked and a plurality of historic mobile asset reservation attributes of past mobile asset reservations placed in association with the user identity, one or more predicted mobile asset reservation attributes associated with the user identity, wherein each of the plurality of historic mobile asset reservation attributes comprise one or more of a historic reservation time interval and a historic vehicle location associated with the user identity, and wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user-facing device” and “generating a mobile asset reservation based on one or more predicted mobile asset reservation attributes associated with the user identity”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (see 112(f) interpretation above for the interpretation of “means” as generic computing components). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 18 recites the concept of generating suggested reservations for a user based on user history which is a certain method of organizing human activity including commercial interactions. Receiving an indication of a mobile asset reservation system being invoked in association with a user identity from a user-facing device, wherein the indication includes one or more of a current time of the user, and a current location of the user-facing device; generating, using both the indication of the mobile asset reservation system being invoked and a plurality of historic mobile asset reservation attributes of past mobile asset reservations placed in association with the user identity, one or more predicted mobile asset reservation attributes associated with the user identity, wherein each of the plurality of historic mobile asset reservation attributes comprise one or more of a historic reservation time interval and a historic vehicle location associated with the user identity, and wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user; generating a mobile asset reservation based on one or more predicted mobile asset reservation attributes associated with the user identity all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an apparatus, means for receiving, a user-facing device, means for generating, and means for transmitting. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components (see 112(f) interpretation above for the interpretation of means as generic computing components). The additional element of “transmitting the mobile asset reservation to the user-facing device” is no more than mere pos-solution, data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an apparatus, means for receiving, a user-facing device, means for generating, and means for transmitting amount to no more than mere instructions to apply the exception using generic computer components (see 112(f) interpretation above for the interpretation of means as generic computing components). Also as discussed above, the additional element of “transmitting the mobile asset reservation to the user-facing device” is no more than mere pos-solution, data transmission extra-solution activity. Per MPEP 2106.05(d) II., receiving/transmitting data has been recognized as well-understood, routine and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
In claim 19, the limitation of “receive an indication of a mobile asset reservation system being invoked in association with a user identity from a user-facing device, wherein the indication includes one or more of a current time of the user-facing device, and a current location of the user-facing device”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable storage medium encoded with instructions that, when executed, cause processing circuitry of a computing device to” and “a user-facing device” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “generate one or more predicted mobile asset reservation attributes associated with the user identity using both the indication of the mobile asset reservation system being invoked and a plurality of historic mobile asset reservation attributes of past mobile asset reservations placed in association with the user identity, wherein each of the plurality of historic mobile asset reservation attributes comprise one or more of a historic reservation time interval and a historic vehicle location associated with the user identity, and wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user-facing device” and “generate a mobile asset reservation based on one or more predicted mobile asset reservation attributes associated with the user identity”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 19 recites the concept of generating suggested reservations for a user based on user history which is a certain method of organizing human activity including commercial interactions. Receive an indication of a mobile asset reservation system being invoked in association with a user identity from a user, wherein the indication includes one or more of a current time of the user, and a current location of the user; generate one or more predicted mobile asset reservation attributes associated with the user identity using both the indication of the mobile asset reservation system being invoked and a plurality of historic mobile asset reservation attributes of past mobile asset reservations placed in association with the user identity, wherein each of the plurality of historic mobile asset reservation attributes comprise one or more of a historic reservation time interval and a historic vehicle location associated with the user identity, and wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user; generate a mobile asset reservation based on one or more predicted mobile asset reservation attributes associated with the user identity all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer-readable medium, processing circuitry, a computing device, and a user-facing device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The additional element of “transmit the mobile asset reservation to the user-facing device” is no more than mere post-solution, data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable medium, processing circuitry, a computing device, and a user-facing device amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional element of “transmit the mobile asset reservation to the user-facing device” is no more than mere post-solution, data transmission extra-solution activity. Per MPEP 2106.05(d) II., receiving/transmitting data has been recognized as well-understood, routine and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 20-21 further limit the abstract idea of claim 19 without adding any new additional elements. Therefore, by the analysis of claim 19 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (U.S. Pre-Grant Publication No. 2018/0268324, hereafter known as Zhang).
Regarding claim 1, Zhang teaches:
A method comprising: receiving, by a computing system, an indication of a mobile asset reservation system being invoked in association with a user identity from a user-facing device, wherein the indication includes one or more of a current time of the user-facing device, and a current location of the user-facing device (see Fig. 4 and [0058]-[0079] for method overall and step 410 and [0060] "In step 410, the receiving module 310 may receive a request for an on-demand service from a terminal device 130. The terminal device may be owned by a passenger. The request may be initiated via launching a service application, or manipulating one or more items (icons, buttons, etc.). The request may include at least one of a current time or a current location associated with the terminal device 130" for the receiving step of an order associated with the owner of the terminal device 130. The owner identity is used for historical order information gathering in [0063])
generating, by the computing system and using both the indication of the mobile asset reservation system being invoked and a plurality of historic mobile asset reservation attributes of past mobile asset reservations placed in association with the user identity, one or more predicted mobile asset reservation attributes associated with the user identity (see [0063] “In step 420, the historical order acquisition module 320 may obtain a plurality of historical orders associated with the terminal device 130 based on the request… Each of the plurality of historical orders may include a historical departure time, a historical departure location, a historical destination, a historical order type, etc.…the historical order acquisition module 320 may obtain all historical orders associated with the terminal device 130 stored in the database” for obtaining historical reservation asset attributes based on the identity of the user that invoked the system.  [0069] “the order predicting module 330 may determine the at least one candidate order based on the plurality of historical orders and the request” and [0084] “The candidate order may include the same or similar information to the most frequently accomplished historical order such as, a same departure location, a close departure time, a same destination, or the same order type” for determining predicted reservation attributes)
wherein each of the plurality of historic mobile asset reservation attributes comprise one or more of a historic reservation time interval and a historic vehicle location associated with the user identity (see [0063] “Each of the plurality of historical orders may include a historical departure time, a historical departure location, a historical destination, a historical order type, etc.” and [0089] “The time interval between the historical departure time and the current time may be determined by a difference between the historical departure time and the current time”)
and wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user-facing device (see [0089] “The time interval between the historical departure time and the current time may be determined by a difference between the historical departure time and the current time. In some embodiments, the order predicting module 330 may assign a greater rating to a historical order associated with a smaller time interval” and [0093] “the order predicting module 330 may assign a weight to each of the plurality of parameters with respect to a historical order (the departure time, the departure location…” for prioritizing historical time and historical location. See [0094] for weighted factors used to rank the historical orders. The weighted factors do not include the current time and current location that were obtained in [0060] discussed above. Therefore, historical time and location are prioritized over the current time and location)
generating, by the computing system, a mobile asset reservation based on the one or more predicted mobile asset reservation attributes associated with the user identity (see Fig. 4 step 430 as well as [0068] "In step 430, the order predicting module 330 may determine at least one candidate order. In some cases, the order predicting module 330 may determine only one candidate order. While in some cases, the order predicting module 330 may determine a plurality of candidate orders" and [0069] "In some embodiments, the order predicting module 330 may determine the at least one candidate order based on the plurality of historical orders and the request" and [0049] “The at least one candidate order may include, for example, at least one candidate departure time, at least one candidate departure location, at least one candidate destination, at least one candidate order type, etc.”)
and transmitting, by the computing system, the mobile asset reservation to the user-facing device (see [0074] “In step 440, the transmitting module 340 may transmit the at least one candidate order to the terminal device 130 in response to the request. In some embodiments, the transmitting module 340 may transmit to the terminal device 130, a candidate order including a candidate departure time, a candidate departure location, a candidate destination, or a candidate order type, etc”)
Regarding claim 2, Zhang teaches all of the limitations of claim 1 above. Zhang further teaches:
wherein the one or more predicted mobile asset reservation attributes include one or more of a reservation time interval, a vehicle location, or a vehicle type (see [0051] "the plurality of historical orders may include historical orders associated with a historical departure time within a predetermined time range encompassing the current time. The time range may include a first time interval (e.g., 30 min, 60 min, 90 min, etc.) before the current time and a second time interval (e.g., 30 min, 60 min, 90 min, etc.) after the current time. The first time interval and the second time interval may be the same or different. For example, when the current time is 7:20 p.m., the predetermined time range may be from 6:00 to 9:00 p.m. The first time interval and the second time interval are 80 min and 100 min, respectively" reservation time interval and [0052] "the plurality of historical orders may be associated with a historical departure location within a predetermined geographical range encompassing the current location. In some embodiments, the predetermined geographical range may be a region encompassing the current location (e.g., a rectangle, a polygon, a circle, or any other shaped region). The geographical range may be a range of a predetermined distance (e.g., 100 meters, 200 meters, etc.) from the current location" vehicle location and [0037] "One vehicle may correspond to one order type. The order types may include a taxi order, a luxury car order, an express car order, a bus order, a shuttle order, etc" and [0084] "The candidate order may include the same or similar information to the most frequently accomplished historical order such as...the same order type" for vehicle type because order type is equivalent to vehicle type)
Regarding claim 3, Zhang teaches all of the limitations of claim 2 above. Zhang further teaches:
wherein the mobile asset reservation is a first mobile asset reservation, and wherein generating the first mobile asset reservation comprises generating a plurality of mobile asset reservations that includes the first mobile asset reservation (see [0068] "the order predicting module 330 may determine at least one candidate order...the order predicting module 330 may determine a plurality of candidate orders")
Regarding claim 4, Zhang teaches all of the limitations of claim 3 above. Zhang further teaches:
further comprising ranking, by the computing system, the plurality of mobile asset reservations (see [0083] "the order predicting module 330 may determine the at least one candidate order based on the ranking of the plurality of historical orders. In some embodiments, the number of the least one candidate order may be a positive integer (e.g., 1, 2, 3, 5, or any suitable positive integer). For example, the order predicting module 330 may determine three candidate orders based on the ranking. To be more specific, the order predicting module 330 may determine the top three historical orders in the ranking as the three candidate order" ranking three candidate orders)
Regarding claim 6, Zhang teaches all of the limitations of claim 1 above. Zhang further teaches:
further comprising generating the predicted mobile asset reservation attributes using heuristic data associated with the user identity (see [0069] "In some embodiments, the order predicting module 330 may determine the at least one candidate order based on the plurality of historical orders and the request" and [0063] "the historical order acquisition module 320 may obtain a plurality of historical orders associated with the terminal device 130 based on the request. The historical orders may be initiated by the same terminal device 130, or the same passenger. Each of the plurality of historical orders may include a historical departure time, a historical departure location, a historical destination, a historical order type, etc")
Regarding claim 7, Zhang teaches all of the limitations of claim 6 above. Zhang further teaches:
wherein the heuristic data associated with the user identity is a subset of available heuristic data available with respect to the user identity (see [0063] "the historical order acquisition module 320 may obtain historical orders associated with the terminal device 130 within a period of time from the current time. For example, the historical order acquisition module 320 may obtain historical orders accomplished during the last year or the last six months")
Regarding claim 8, Zhang teaches all of the limitations of claim 7 above. Zhang further teaches:
further comprising obtaining the subset by filtering the available heuristic data based on recency (see [0063] "the historical order acquisition module 320 may obtain historical orders associated with the terminal device 130 within a period of time from the current time. For example, the historical order acquisition module 320 may obtain historical orders accomplished during the last year or the last six months")
Regarding claim 9, Zhang teaches:
A computing system comprising: an interface (see Fig. 2 for computing system overall and [0045] "The computing device 200, for example, may include COM ports 250 connected to and from a network (e.g., the network 120) connected thereto to facilitate data communications" for the interface to receive communications over a network)
a memory (see [0045] "the exemplary computer platform may include an internal communication bus 210, program storage and data storage of different forms, for example, a disk 270, and a read only memory (ROM) 230, or a random access memory (RAM) 240, for various data files to be processed and/or transmitted by the computer. The exemplary computer platform may also include program instructions stored in the ROM 230, the RAM 240, and/or other type of non-transitory storage medium to be executed by the CPU 220")
and processing circuitry in communication with the interface and the memory, the processing circuitry being configured to (see [0045] "The computing device 200 may also include a central processing unit (CPU) 220, in the form of one or more processors, for executing program instructions" for processing circuitry, also see bus 210 for processing circuitry in communication with interface 250 and memory 230, 240, 270)
receive, via the interface, an indication of a mobile asset reservation system being invoked in association with a user identity from a user-facing device, wherein the indication includes one or more of a current time of the user-facing device, and a current location of the user-facing device (see [0044] "the processing engine 112 of the server may be implemented on the computing device 200, via its hardware, software program, firmware, or a combination thereof" and [0048] "The receiving module 310 may obtain/receive one or more requests for on-demand services from one or more terminal devices 130. In some embodiments, the request may be initiated by launching a service application installed in the terminal device 130, or manipulating one or more items (icons, buttons, etc.) on a user interface of the service application. The request may include temporal information and/or geographical information. The temporal information may include a current time…The geographical information may include a current location associated with the terminal device 130" for the receiving of an order associated with the owner of the terminal device 130. The owner identity is used for historical order information gathering in [0063])
generate one or more predicted mobile asset reservation attributes associated with the user identity using both the indication of the mobile asset reservation system being invoked and a plurality of historic mobile asset reservation attributes of past mobile asset reservations placed in association with the user identity (see [0063] “In step 420, the historical order acquisition module 320 may obtain a plurality of historical orders associated with the terminal device 130 based on the request… Each of the plurality of historical orders may include a historical departure time, a historical departure location, a historical destination, a historical order type, etc.…the historical order acquisition module 320 may obtain all historical orders associated with the terminal device 130 stored in the database” for obtaining historical reservation asset attributes based on the identity of the user that invoked the system.  [0069] “the order predicting module 330 may determine the at least one candidate order based on the plurality of historical orders and the request” and [0084] “The candidate order may include the same or similar information to the most frequently accomplished historical order such as, a same departure location, a close departure time, a same destination, or the same order type” for determining predicted reservation attributes)
wherein each of the plurality of historic mobile asset reservation attributes comprise one or more of a historic reservation time interval and a historic vehicle location associated with the user identity (see [0063] “Each of the plurality of historical orders may include a historical departure time, a historical departure location, a historical destination, a historical order type, etc.” and [0089] “The time interval between the historical departure time and the current time may be determined by a difference between the historical departure time and the current time”)
and wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user- facing device (see [0089] “The time interval between the historical departure time and the current time may be determined by a difference between the historical departure time and the current time. In some embodiments, the order predicting module 330 may assign a greater rating to a historical order associated with a smaller time interval” and [0093] “the order predicting module 330 may assign a weight to each of the plurality of parameters with respect to a historical order (the departure time, the departure location…” for prioritizing historical time and historical location. See [0094] for weighted factors used to rank the historical orders. The weighted factors do not include the current time and current location that were obtained in [0060] discussed above. Therefore, historical time and location are prioritized over the current time and location)
generate a mobile asset reservation based on the one or more predicted mobile asset reservation attributes associated with the user identity (see Fig. 4 step 430 as well as [0068] "In step 430, the order predicting module 330 may determine at least one candidate order. In some cases, the order predicting module 330 may determine only one candidate order. While in some cases, the order predicting module 330 may determine a plurality of candidate orders" and [0069] "In some embodiments, the order predicting module 330 may determine the at least one candidate order based on the plurality of historical orders and the request" and [0063] "the historical order acquisition module 320 may obtain a plurality of historical orders associated with the terminal device 130 based on the request. The historical orders may be initiated by the same terminal device 130, or the same passenger. Each of the plurality of historical orders may include a historical departure time, a historical departure location, a historical destination, a historical order type, etc")
transmit the mobile asset reservation to the user-facing device (see [0074] “In step 440, the transmitting module 340 may transmit the at least one candidate order to the terminal device 130 in response to the request. In some embodiments, the transmitting module 340 may transmit to the terminal device 130, a candidate order including a candidate departure time, a candidate departure location, a candidate destination, or a candidate order type, etc”)
and store the mobile asset reservation to the memory (see [0040] "one or more components in the on-demand service system 100 (e.g., the server 110, the terminal device 130, the driver equipment 140, etc.) may have permissions to access the database 160. In some embodiments, one or more components in the on-demand service system 100 may read and/or modify the information related to the passenger, the driver, the vehicle, and/or the on-demand service providers when one or more conditions are met. For example, the server 110 may read and/or modify one or more passengers' information after an on-demand service is completed" storing mobile asset reservation to the database as a "new" historical order associated with the user)
Regarding claim 10, Zhang teaches all of the limitations of claim 9 above. For the limitations introduced in claim 10, please see the rejection of claim 2 above.
Regarding claim 11, Zhang teaches all of the limitations of claim 10 above. For the limitations introduced in claim 11, please see the rejection of claim 3 above.
Regarding claim 12, Zhang teaches all of the limitations of claim 11 above. For the limitations introduced in claim 12, please see the rejection of claim 4 above.
Regarding claim 14, Zhang teaches all of the limitations of claim 9 above. Zhang further teaches:
wherein the processing circuitry is further configured to generate the predicted mobile asset reservation attributes using heuristic data stored to the memory (see [0063] "the historical order acquisition module 320 may obtain all historical orders associated with the terminal device 130 stored in the database" and [0069] "In some embodiments, the order predicting module 330 may determine the at least one candidate order based on the plurality of historical orders and the request")
the heuristic data being associated with the user identity (see [0063] "the historical order acquisition module 320 may obtain a plurality of historical orders associated with the terminal device 130 based on the request. The historical orders may be initiated by the same terminal device 130, or the same passenger. Each of the plurality of historical orders may include a historical departure time, a historical departure location, a historical destination, a historical order type, etc")
Regarding claim 15, Zhang teaches all of the limitations of claim 14 above. For the limitations introduced in claim 15, please see the rejection of claim 7 above.
Regarding claim 16, Zhang teaches all of the limitations of claim 15 above. Zhang further teaches:
wherein the processing circuitry is further configured to obtain the subset from the memory by filtering the available heuristic data based on recency (see [0063] "the historical order acquisition module 320 may obtain all historical orders associated with the terminal device 130 stored in the database" and [0063] "the historical order acquisition module 320 may obtain historical orders associated with the terminal device 130 within a period of time from the current time. For example, the historical order acquisition module 320 may obtain historical orders accomplished during the last year or the last six months")
Regarding claim 18, Zhang teaches:
An apparatus comprising: means for receiving an indication of a mobile asset reservation system being invoked in association with a user identity from a user-facing device, wherein the indication includes one or more of a current time of the user-facing device, and a current location of the user-facing device (see Fig. 3 and [0047] "One or more modules in the processing engine 112 may be implemented by at least one processor, such as the CPU 220" for apparatus in general and element 310 as well as [0048] "The receiving module 310 may obtain/receive one or more requests for on-demand services from one or more terminal devices 130. In some embodiments, the request may be initiated by launching a service application installed in the terminal device 130, or manipulating one or more items (icons, buttons, etc.) on a user interface of the service application. The request may include temporal information and/or geographical information. The temporal information may include a current time…The geographical information may include a current location associated with the terminal device 130" for receiving means and [0060] "In step 410, the receiving module 310 may receive a request for an on-demand service from a terminal device 130. The terminal device may be owned by a passenger. The request may be initiated via launching a service application, or manipulating one or more items (icons, buttons, etc.). The request may include at least one of a current time or a current location associated with the terminal device 130 " for the receiving step of an order associated with the owner of the terminal device 130. The owner identity is used for historical order information gathering in [0063])
means for generating, using both the indication of the mobile asset reservation system being invoked and a plurality of historic mobile asset reservation attributes of past mobile asset reservations placed in association with the user identity, one or more predicted mobile asset reservation attributes associated with the user identity (see [0063] “In step 420, the historical order acquisition module 320 may obtain a plurality of historical orders associated with the terminal device 130 based on the request… Each of the plurality of historical orders may include a historical departure time, a historical departure location, a historical destination, a historical order type, etc.…the historical order acquisition module 320 may obtain all historical orders associated with the terminal device 130 stored in the database” for obtaining historical reservation asset attributes based on the identity of the user that invoked the system.  [0069] “the order predicting module 330 may determine the at least one candidate order based on the plurality of historical orders and the request” and [0084] “The candidate order may include the same or similar information to the most frequently accomplished historical order such as, a same departure location, a close departure time, a same destination, or the same order type” for determining predicted reservation attributes) 
wherein each of the plurality of historic mobile asset reservation attributes comprise one or more of a historic reservation time interval and a historic vehicle location associated with the user identity (see [0063] “Each of the plurality of historical orders may include a historical departure time, a historical departure location, a historical destination, a historical order type, etc.” and [0089] “The time interval between the historical departure time and the current time may be determined by a difference between the historical departure time and the current time”)
and wherein the historic reservation time intervals and the historic vehicle locations associated with the user identity are prioritized over the current time and the current location of the user-facing device (see [0089] “The time interval between the historical departure time and the current time may be determined by a difference between the historical departure time and the current time. In some embodiments, the order predicting module 330 may assign a greater rating to a historical order associated with a smaller time interval” and [0093] “the order predicting module 330 may assign a weight to each of the plurality of parameters with respect to a historical order (the departure time, the departure location…” for prioritizing historical time and historical location. See [0094] for weighted factors used to rank the historical orders. The weighted factors do not include the current time and current location that were obtained in [0060] discussed above. Therefore, historical time and location are prioritized over the current time and location)
means for generating a mobile asset reservation based the on one or more predicted mobile asset reservation attributes associated with the user identity (see [0053] "The order predicting module 330 may determine at least one candidate order. The at least one candidate order may include, at least one candidate departure time, at least one candidate departure location, at least one candidate destination, at least one candidate order type, at least one candidate cost, etc. The candidate departure time may be the same as or different from the current time associated with the terminal device 130. The candidate cost may be determined based on the at least one of the candidate departure time, the candidate departure location, the candidate destination, or the candidate order type. The order predicting module 330 may determine the at least one candidate order based on the plurality of historical orders and the request" and [0063] "the historical order acquisition module 320 may obtain a plurality of historical orders associated with the terminal device 130 based on the request. The historical orders may be initiated by the same terminal device 130, or the same passenger. Each of the plurality of historical orders may include a historical departure time, a historical departure location, a historical destination, a historical order type, etc")
and means for transmitting the mobile asset reservation to the user-facing device (see [0074] “In step 440, the transmitting module 340 may transmit the at least one candidate order to the terminal device 130 in response to the request. In some embodiments, the transmitting module 340 may transmit to the terminal device 130, a candidate order including a candidate departure time, a candidate departure location, a candidate destination, or a candidate order type, etc”)
Regarding claim 19, Zhang teaches:
A non-transitory computer-readable storage medium encoded with instructions that, when executed, cause processing circuitry of a computing device to (see [0045] "The exemplary computer platform may also include program instructions stored in the...non-transitory storage medium to be executed by the CPU 220. The methods and/or processes of the present disclosure may be implemented as the program instructions.")
Regarding the remaining limitations of claim 19, please see the rejection of claim 1 above.
Regarding claim 20, Zhang teaches all of the limitations of claim 19 above. For the limitations introduced in claim 20, please see the rejection of claim 2 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Goldman et al. (U.S. Pre-Grant Publication No. 2019/0317526, hereafter known as Goldman), further in view of Blecharczyk et al. (U.S. Pre-Grant Publication No. 2014/0278591, hereafter known as Blecharczyk).
Regarding claim 5, Zhang teaches all of the limitations of claim 4 above. Zhang further teaches:
wherein ranking the plurality of mobile asset reservations comprises assigning a first weight to the reservation time interval attributes (see [0094] "the order predicting module 330 may assign a weight α to the historical departure time")
a second weight to the vehicle location attributes (see [0094] "the order predicting module 330 may assign... a weight β to the historical departure location")
and a third weight to the vehicle type attributes (see [0093] "the order predicting module 330 may assign a weight to each of the plurality of parameters with respect to a historical order (...the order type)")
Zhang further teaches in [0093] "The weights assigned to different parameters may be the same or different. A parameter with a larger weight may be predominant". However, Zhang does not explicitly teach that the first weight is greater than the second weight and that the second weight is greater than the third weight. Goldman teaches:
wherein the first weight is greater than the second weight (see [0127] "The optimization function may apply a higher weight to the location(s) (e.g., destination location, etc.) and/or time constraint(s) (e.g., vehicle service duration, etc.) during the end of the day when the third party individual may need the vehicle 105 to pick-up the individual from the individual's workplace at a certain time. Thus, the computing system(s) 100/210 may determine that candidate vehicle service assignment 405B should be the selected vehicle service assignment for the vehicle 105 in the event that the individual's workplace is nearby the train station (e.g., the destination location of vehicle service assignment 405B). In this way, the computing system(s) 100/210 can determine a selected vehicle service assignment from among the plurality of candidate vehicle service assignments" assigning higher weight to the time interval (pickup time is a time constraint per [0052]) than location (origin location is a location per [0052]). Examiner’s note: this feature has support in [0042] of provisional application No. 62/656143, which has a filing date of 04/11/2018)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Goldman with Zhang. As discussed above in Goldman [0127] "The optimization function may apply a higher weight to the location(s) (e.g., destination location, etc.) and/or time constraint(s) (e.g., vehicle service duration, etc.) during the end of the day when the third party individual may need the vehicle 105 to pick-up the individual from the individual's workplace at a certain time”. Therefore, there are certain times of day wherein the user may need the time weighting higher than the location weighting. 
Zhang ([0037] "One vehicle may correspond to one order type. The order types may include a taxi order, a luxury car order, an express car order, a bus order, a shuttle order, etc") and Goldman ([0068] “The vehicle 105 incorporating the vehicle computing system 100 can be various types of vehicles. For instance, the vehicle 105 can be a ground-based autonomous vehicle such as an autonomous car, autonomous truck, autonomous bus, etc. The vehicle 105 can be an air-based autonomous vehicle (e.g., airplane, helicopter, or other aircraft) or other types of vehicles (e.g., watercraft, etc.)”) both teach the system being used with various types of vehicles. However, the combination of Zhang and Goldman does not explicitly teach the second weighting being greater than the third rating. Blecharczyk teaches:
and wherein the second weight is greater than the third weight (see [0048] "Typically, location and date are highly weighted, and amenities are lesser weighted, but the particular weights are a design decision for the system administrator" amenities of order/vehicle type of reservation weighted less than both time and location)
It would have been obvious to one of ordinary skill in the art at the time of filing to weight the order/vehicle type less than the location and time attributes as in Blecharczyk in the system executing the method of the combination of Zhang and Goldman. As in Blecharczyk, it is within the capabilities of one of ordinary skill in the art to weight the order/vehicle type less than the location and time attributes in the combination of Zhang and Goldman' s invention with the predictable result of the time and location being the higher weighted attributes as needed in the combination of Zhang and Goldman (Goldman [0127] “The optimization function may apply a higher weight to the location(s) (e.g., destination location, etc.) and/or time constraint(s) (e.g., vehicle service duration, etc.) during the end of the day when the third party individual may need the vehicle 105 to pick-up the individual from the individual's workplace at a certain time”).
Regarding claim 13, Zhang teaches all of the limitations of claim 12 above. For the limitations introduced in claim 13, please see the rejection of claim 5 above.
Regarding claim 21, Zhang teaches all of the limitations of claim 19 above. Regarding the limitations of “the mobile asset reservation is a first mobile asset reservation, to generate the first mobile asset reservation, the instructions cause the processing circuitry to generate a plurality of mobile asset reservations that includes the first mobile asset reservation”, please see the rejection of claim 3 above. Regarding the limitation of “and the instructions further cause the processing circuitry to: rank the plurality of mobile asset reservations”, please see the rejection of claim 4 above. Regarding the limitations of “and assign a first weight to the reservation time interval attributes, a second weight to the vehicle location attributes, and a third weight to the vehicle type attributes, wherein the first weight is greater than the second weight, and wherein the second weight is greater than the third weight”, please see the rejection of claim 5 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jiwani et al. (U.S. Pre-Grant Publication No. 2019/0347580) teaches transmitting a rideshare reservation to a user-facing device based on historical rideshare reservation attributes
Goyal et al. (U.S. Pre-Grant Publication No. 2019/0205795) teaches using historical attributes of users to transmit a notification of a rideshare opportunity to a user-facing device 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625